 UNITED ASSN., PLUMBING & PIPEFITTING, LOCAL 562475WE WILL NOT discharge any employee because he is a member of RetailClerks Union, Local 188, Retail Clerks International Association, AFL-CIO, orany other labor union, or because he engages in a strike or other form of con-certed activity.WE WILL recognize and bargain collectively with Retail Clerks Union, Local188, Retail Clerks International Association, AFL-CIO, as the exclusive bar-gaining representative of all selling and nonselling employees in our Chillicothestore, excluding supervisors as defined in the Act, with respect to rates of pay,wages, hours of work, and other terms and conditions of employment, and willembody in a signed agreement any understanding reached.WE WILL, upon application, offer immediate and full reinstatement to PatriciaBaker, Betty Bivens, Burl Bowling, Victor Chaney, Linda Colley, MarthaHaubeil, Patricia Jackson, Tonita Johnson, Charles Phillips, Marilyn Ratcliffe,Eugene Reed, Dorothy Reynolds, Samye Rowland, Harold Scott, JuanitaSterling, and Oliver Zickafoos to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privileges, and willreimburse them for any loss of pay they may have suffered after any refusal,of their applications for reinstatement.All our employees have the right to form, join, or assist any labor union, ornot to do so.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof these rights.SEA-WAYDISTRIBUTING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, 45202, Telephone No. Dunbar1-1420, if they have any question concerning this notice or compliance with itsprovisions.UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada,AFL-CIO,Local Union No. 562andFoor Engineer-ing Company.Case No. 1 i CP-,12. Jm e 28. 1963DECISION AND ORDEROn December 17, 1962, Trial Examiner Samuel Ross issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report.The Board I has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The'Pursuant to the provisionsof Section3(b) of the National Labor Relations Act, theBoard hasdelegated its powers in connectionwith .this case to a three-member panel[Chairman McCullochand Members Rodgers andLeedom].143 NLRB No. 54. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings arehereby affirmed.The Boardhas considered the Inter-mediate Report,the exceptions,and the entire record inthiscase, andhereby adopts the findings,conclusions,and recommendations of theTrial Examiner.2ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'2Members Rodgers and Leedom, although affirming the Trial Examiner's conclusions, donot affirm those portions of the Intermediate Report which are predicated on cases inwhich they have previously indicated their dissenting viewsSee particularly those casescited in footnotes 11, 12, and 13 of the Intermediate Report"Paragraph 1 of the Trial Examiner's Recommended Order is modified by the addition,at the end of paragraph, of the words..in violation of Section 8(b) (7) (C) of theAct."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed September 25, 1962, by Foor Engineering Company(herein called Foor),the General Counsel of the National Labor Relations Boardissued a complaint dated October 31, 1962,against United Association of Journey-men and Apprentices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, Local Union No. 562 (herein called the Union or Respond-ent), alleging that Respondent had engaged in and is engaging in unfair labor prac-ticeswithinthemeaningof Section 8(b)(7)(C) and Section 2(6) and (7) of theAct.In substance, the complaintallegesthat since August 27, 1962, Respondenthas picketed a construction project near Centralia, Missouri, where Foor is en-gaged in certain work,with an object of forcing or requiring Foor to recognize orbargain with it as the representative of certain employees of Foor, or to force orrequire Foor's said employees to accept or select Respondent as their collective-bargaining representative,although it is not certified as the representative of anyof Foor's employees and has not filed a petition,under Section 9(c) of the Act, torepresent said employees.The Respondent has filed an answer which admits thatithas picketed the Centralia project and that it has not filed a petition under Section9(c) of the Act, but denies that an object of the picketing is that proscribed bySection 8(b) (7) (C) of the Act.Pursuant to due notice, a hearing was held before Trial Examiner Samuel RossinColumbia,Missouri,on November 19, 1962.All parties were represented atthe hearing by counsel and were afforded full opportunity to be heard, to introduceevidence,to examine and cross-examine witnesses,to present oral argument, andto file briefs.A brief was filed by the General Counsel on December 7, 1962, whichI have carefully considered.Upon the entire record in the case,and from my observation of the witnessesand their demeanor, I make the following:FINDINGS OF FACT1.COMMERCEFoor, an Oklahoma corporationwhoseprincipal office andplace of business islocated inOklahoma City, Oklahoma,is engaged in the businessof constructing oilfacilities,including refineries,gasoline plants,and boosterstations.In the operationof said business,Foor annually performsservices and supplies materials valuedin excessof $50,000 for customers located outside theState of Oklahoma.On theforegoing admitted facts, I find and concludethatFoor is engaged in interstate com-merce within the meaning of Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe partiesadmit and I find that the Respondent is a labor organization withinthemeaning of Section2(5) of the Act. UNITED ASSN., PLUMBING & PIPEFITTING, LOCAL 562477III.THE UNFAIR LABOR PRACTICESA. The factsPanhandle Eastern Pipe Line Company(herein called Panhandle)is an employerengaged in the production,purchasing,transmission,and sale of natural gas. In theoperation of said business Panhandle operates a compressor or booster station nearCentralia,Missouri.Panhandle is also engaged in expanding its pipeline and otherfacilities.In this connection,on or about August 5, 1962,'Panhandle contractedwith Foorfor the latter to install a compressor at Panhandle'sCentraliastation.The Respondent Union is the representative of pipefitters,steamfitters,and weldersin the eastern half of Missouri,including Boone County,inwhichtheCentraliastation of Panhandle is located.On August 20, George Seaton, the business repre-sentative of Respondent and its admitted agent, telephonedRaymond T. Foor, vicepresident of Foor, at the latter's office in OklahomaCity,Oklahoma. Seaton askedFoor whether his Company planned to perform its contractwithPanhandle at Cen-tralia on an "open shop"basis.Foor replied in the affirmative.Seaton then saidthat thejob would have to be 100 percent union or 100 percent open shop,that hewas going to notify Panhandle that"they [Respondent]were not going to start theHoustonia project... [and] the pipeline ...," 2and that there would"be a picketline put on your[Foor's] job."On August20, Foor commenced work on the Centralia job for Panhandle.OnAugust 23,before Foor hired or utilized any pipefitters,steamfitters,or welders,Business Representative Seaton and "Buck" Rowe, a representative of the HoistingEngineers,visited the Centralia project and had a conversation withPercy Allen Foor,the president of the ChargingCompany, inthe presence of B. D.Jacobs, Foor's con-struction superintendent.According to Foor's credited testimony,Seaton introducedhimself as the Union's representative,and asked Foor whether he had changed hismind "about organizingthe job orworking union " 3 Foor repliedthathe had not.Seaton then asked whether Foor would utilize local pipefitters and laborers.Foorreplied that he would, and that no one would be barred whether union or nonunion.Seaton thenasked howmany would be used on the job. Foor replied four weldersand two pipefitters.Foor also told Seaton thatthe Companycontrolled the jobby doing its own hiring,and that,because of the specialized work involved, theemployees utilized on the job would include a skeleton crew of experienced per-sonnel fromthe Company's other projects outside of Missouri.Seaton responded,that he "couldn't go for that,it[the job] had to be 100% union."Seaton alsosaid that"he was going to shut the pipeline and the river crossings down tomorrow,"and that he would "show Panhandle that this was Missouri." 4 Foor replied thatthat was no concern to him, and that his only interest was to complete the construc-tion of the"CentraliaStation" in accordance with his contract and bond.The parties stipulated that on the following Monday,August 27,the RespondentUnion commenced picketing the north gate to theCentraliaprojectwith picketsigns which bore the following message: "Unfair,Pipe Fitters Local 562," and thatsuch picketing was still in progress at the time of the hearing in this case,Novem-ber 19.5As a consequence of said picketing,Foor encountered difficulties in securingdeliveries of supplies and equipment to its project,as follows- In the performanceof its contract with Panhandle,Foor was required,inter alia,to construct a concretebed or mat on which the compressor or engine was to be installed.To that end,Foor had ordered 815 cubic yards of ready-mix concrete from Oliver Ready MixConcrete Company of Mexico, Missouri(herein called Oliver).On August 30,the Companywas ready to pour the concrete bed.However,when requested to'All dates hereinafter refer to 1962 unless otherwise specifically noted.2Foor is not involved in either of these Panhandle projects3According to Seaton, he mistakenly thought that P A. Foor was the same For towhom he had spoken on the telephone 3 days earlier4 From Seaton's testimony, it is apparent that the pipeline and river crossings wereother projects of Panhandle on which members of Respondent were employed.There isno testimony that the threatened conduct ever occurred.Morever, there is no charge orcomplaint herein of violation of Section 8(b) (4) (ii)6Originally, the Respondent also picketed the south gate to the station, but when ad-vised by Panhandle that no employees or suppliers of For used that gate, and threatenedwith an unfair labor practice charge unless the pickets at the south gate were removed,Respondent discontinued the picketing at said gate either the same day or the day afterit commenced 478DECISIONSOF NATIONALLABOR RELATIONS BOARDmake delivery of the concrete, Oliver advised Superintendent Jacobs that "he wassorry that he couldn't make delivery"because"he couldn't cross the picket line withhis men."Thereafter, Foor convassed the areain an unsuccessfuleffort to secure.ready-mix concrete from other suppliers. In each instance, Foor was advised thatthe material could not be obtained because "noneof them would cross the picketline."Consequently, Foor was required to lease a mobile concrete mixer fromAmarillo, Texas, to purchaseaggregate,sand, and cement from Moline, Kansas, tocause thesematerialsand equipment to be shipped by train to Centralia, Missouri,to transport them from the Centralia siding to the jobsite with its own and leasedtrucks, and to mix concrete at the jobsite.As a result, the pouring of the concretebed was delayed approximately 3 weeks.Additional delay was experienced byFoor in connection with the delivery of the compressor.Foor had contracted withBelger Cartage Company to transport the compressor from the Centralia siding tothe project, but after picketing commenced,Belger'sSuperintendent Ross advisedP A. Foor that he could not perform because "they couldn't cross the picket line." eMoreover, according to reports received by Respondent'sBusinessRepresentativeSeaton from the pickets, some trucks came up to the picket line but did not enterthe project.Vice President R. T. Foor testified that as a result of the delays de-scribed above, he now estimates that the job, originally scheduled for completionon December 5, will not be finished until about the first of January 1963, providedweather conditions are favorable.BusinessRepresentative Seaton's version of the conversations with Foor was notsubstantially different from that adduced by the General CounselSeaton admittedthat he had a telephone conversation with Vice President R. T. Foor on August 20,and that the conversation was substantially that to which Foor testified. In respectto the August 23 conversation with President P. A. Foor at the jobsite, Seaton testifiedthat he inquired whether Foor was going to run an open or a union shop, that Foorreplied that it would be an open shop, and that Seaton then expressed surprise thatPanhandle would contract with Foor and permit it to operate on an open-shop basissince all the rest of Panhandle's project was "union." Seaton testified on directexamination that the reason for his request "for hiring," and for the subsequentpicketing, was that the Union had unemployed members living in the area who werecapable of performing the work and who should not "be deprived of doing the work."He denied that an object of the picketing was either to force Foor to sign a contract,grant recognition to Respondent, or to require that Foor's employees join the Union.Seaton testified that on the contrary, the Respondent's only interest in picketing, andits condition precedent to removal of the picket line, was that Foor pay the wages,and observe the hours, and other working conditions of other contractors in thearea.However, on cross-examination, Seaton admitted that he made no inquiryregarding the rates paid by Foor, and he also conceded that Foor told him "he paidthe [Union] rate for pipefitters" on other projects, "and that he wasn't opposed to[paying] it" at Centralia.Seaton further testified that since Foor insisted on being"the sole judge of who he hired and who he brought in there," Respondent couldnot know "whether they [Foor] are paying the rate unless we've got some people onthe job."When asked in what respect Foor was not adhering to local working rules,wages, hours, and working conditions, Seaton testified that since Foor was using fourwelders, he was required to employ four pipefitters, but used only two of the latterclassification.Seaton admitted that this requirement was based on the Union'scontract with contractors in the area.Seaton further testified that although he didnot ask Foor to sign the Union's agreement, he did request that Foor "take the agree-ment...and work by it," which included a requirement "to pay the going rate,the wage rate, plus 30 cents an hour for welfare and pension" to the joint management-laborwelfare and pension plan established by the Union under its collective-bargainingagreementwith contractors in the area.Finally, Seaton admitted that hehad told Foor on August 23 that Respondent desired to represent all, not just part,of the welders employed by Foor. In this connection, he further acknowledged thathe had told Foor that "it had to be 100% [union]or nothing," and that if Foor"agreed to hire your [the Union's] local pipefitters, the pickets would have comedown."B.Discussionand concluding findingsAs noted above, the complaint alleges that Respondent's picketing of the Centraliaproject is an unfair labor practice within the meaning ofSection 8(b)(7)(C) ofG The record does not disclose whether or how the compressor was delivered to theproject. UNITED ASSN., PLUMBING S PIPEFITTING, LOCAL 562479the Act 7As noted above, the parties stipulated that the picketing of the Foor jobsitewas commenced by Respondent on August 27, that it was still in progress on No-vember 19, the date of the hearing (more than 30 days from its inception),8 andthatno petitionhas been filed under Section 9(c) of the Act.Accordingly, theprincipal issue which requires determination is whether the Respondent's picketingis for an object proscribed by Section 8(b) (7) (C).Respondent's counsel contended at the hearings that the picketing of Foor's projectdid not violate Section 8(b)(7)(C) because the Union's object was to compel Foorto hire "local people," an object not proscribed by the section.However, the recorddoes' riot support this contention` of Respondent; since, it is not disputed that Foorexpresseda willingnessto hire qualified local pipefitters and welders, whether unionor nonunion.From the foregoing, it is quite apparent that although Respondent'sdispute with Foor might have been over Foor's intention to hire employees withoutregard to theirunionaffiliation, it could not have been based on its refusal to em-ploy "local people." 10Accordingly, I conclude that Respondent's picketing ofFoor's jobsite at Centralia was not motivated by any refusal by Foor to hire "localpeople."Another objective of Respondent's picketingwas suggestedby Seaton's testimonythat the Union's only interest in the project, and its condition precedent for removalof the pickets, was that Foor pay the wages and observe the hours and working con-ditionsof other contractors in the area. If in fact, the observance by Foor of areastandards was the object for which Respondent picketed the jobsite, under recent Boarddecisions, such picketing doesnot violate Section 8(b) (7) (C).11However, the record"Section 8(b) (7) (C) provides as follows:(b) It shall be an unfair labor practice for a labor organization or its agents-r•s¨s(7) to picketor cause tobe picketed,or threatento picket or cause to bepicketed, any employer where an object thereof isforcing or requiring an em-ployerto recognize or bargain with a labor organization as the representative ofhis employees, or forcingor requiringthe employees of an employer to accept orselect suchlabor organization as their collective bargainingrepresentative,unlesssuch labor organization is currently certifiedas the representative of suchemployees:(C)where such picketing has been conductedwithouta petition undersection 9(c)being filedwithin a reasonable period of time not to exceedthirty days fromthe commencementof such picketing:Provided,That whensuch apetitionhas been filedthe Board shall forthwith, without 'regard tothe provisions of section 9(c)(1) orthe absence of a showingof a substan-tial interest on the partof thelabor organization, direct an election in suchunit as the Board finds to be appropriate and shallcertify the results thereof:Provided further,That nothing in this subparagraph(C) shall be construedto prohibit any picketing or other publicityfor the purpose of truthfullyadvising the public(including consumers)that anemployerdoesnot employmembers of,or have a contractwith, a labororganization,unless an effectof such picketing is to induce any individual employedby anyother person-in the course of his employment,not to pick up, deliver or transport anygoods or not to perform any services.Nothing in this paragraph(7) shall be construed to permit any act whichwould otherwise be an unfair labor practice under this section 8(b).Subsequently,on November 21, the United StatesDistrict Court for the Western Dis-trict ofMissouri enjoined the picketing in a Section 10(1) proceedinginstituted by theRegional Director.Sperry v.Local 562,Civil No. 851.1No briefhas been filedon behalfof Respondent althoughthe time tofilewas extendeduntil December 7.'°According to the uncontrovertedtestimonyofPoor's construction superintendent,Jacobs, some local residents were hired by Fo^or, but no local. pipefitters or weldersHow-ever, the failureto hire localpipefittersand welderswas not based on any refusal byPoor to employ them, but because none applied for work at the picketed project.n Cf.InternationalHod Carriers,Building and Common Laborers'Union of America,Local No 41, AFL-CIO (Calumet ContractorsAssociation),133 NLRB512;HoustonBuilding and Construction Trades Council (Claude Everett Construction Company),136NLRB 321 ;Local 107,InternationalHod Carriers,Building and Common Laborers' Unionof America, AFL-CIO; etal (Texarkana Construction Company),138 NLRB 102. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDis not persuasive that such was the object or even an object of Respondent's picketing.Thus, as noted above, Seaton made no inquiry regarding either the rates paid by Fooror the working conditions which Foor observed.Moreover Seaton admitted thatFoor had told him that "he paid the [Union] rate for pipefitters" on other projects,"and that he was not opposed to [paying] it" at Centralia. In the light of the fore-going, I am not persuaded that Respondent's object in picketing the jobsite was themaintenance of area standards.On the contrary, the record, including Business Representative Seaton's own testi-mony, quite clearly discloses that Respondent's object in picketing was to compelFoor to operate a "union shop" pursuant to the terms of the Union's contract withother employers in the area. I base this conclusion on the entire record, includingthe following: (1) When Seaton was informed by Vice President R. T. Foor that thejob would be operated on an "open shop basis," Seaton replied that it would haveto be "100% union" and threatened,inter alia,to picket the project.(2) Subse-quently, Seaton asked President P. A. Foor whether he had changed his mind about"organizing the joborworking union."(3)When Foor replied that he intendedto do his own hiring, to employ local people whether union or nonunion, and thathe further planned to utilize a skeleton crew of experienced personnel from theCompany's out-of-State projects, Seaton responded, "He couldn't go for that, it[the job] had to be 100 percent union." Seaton also told Foor that it was surprisingthat Panhandle would contract with the Company sinceall the rest of the projectwas"union."(4) Seaton's testimony thatRespondent had unemployed membersinthe areawhowere capable andshould not "be deprived of doing the work,"and hisfurther testimony that he wanted Foor to employ the Union's pipefitters, and thatFoor was "free to hire from other places if there was noneinthe area."(5) Seaton'sadmission that he told Foor that he wanted to"represent" all, not lust partof Foor'spipefitters and welders.(6) Seaton's testimony, in connection with his assertionthat Respondent's picketing was for the purpose of maintaining area standards, thathe asked Foor to"take the agreement"with other contractors in the area,and"work by it,"and that this required Foor,inter alia,to hire four pipefitters, sincehe expected to use four welders, and to pay, in addition to the Union's scale ofwages, 30 cents per hour to the joint labor-management welfare fund establishedunder the Union's area contract. (7) Seaton's testimony explaining the presenceon the job on August 23, of Rowe, the Hoisting Engineers' representative, that"Rowe wouldwant the job to go union the same as me."All of the foregoing impels me to the conclusion that the Union was not con-cerned with Foor's maintenance of area standards for its nonunion or out-of-Stateemployees, or to compel Foor to employ "local people,"' but rather that the objectiveof its picketing was to compel Foor to hire union members for pipefitters and weldersto the extent that such were available, and that to the extent that Foor used others,that such would become members of and/or represented by the Union. I am fur-ther persuaded and conclude that the Union's objective was to require Foor to adhereto and operate under the terms of the Union's' area contract with other employers.These objectives are, in my opinion, equivalent to forcing or requiring Foor torecognize or bargain with the Union, and to compel Foor's employees to select andaccept the Union as their representative.12Accordingly, I conclude that the Unionpicketed Foor for objectives proscribed by Section 8(b)(7)(C) of the Act.There remains for consideration only the question of whether the Respondent'spicketing can be regarded as "informational" within the meaning of the secondproviso to Section 8(b)(7)(C), and thus exempted from its proscription.13Asnoted above, the picket sign utilized by Respondent from August 27 until Novem-ber 19 stated only "unfair" and the name of the Union. Thus, the sign did not conveyeither that Foor did not employ members of, or that it did not have a contract with,Respondent.Under these circumstances, it is difficult to perceive how such picket-ing can be regarded as falling within the ambit of the second proviso to Section12On November 19, the day of the hearing herein, the Union picketed with a new signwhich stated, "This job does not hire members of Local 562."The Board has held thatpicketing with such a sign "clearly imports an object of organization."Local Union429,International Brotherhood of Electrical Workers, AFL-CIO (Sam M. Melson d/b/a SamMelson, General Contractor),138 NLRB 460;Leonard Smitley andJosephWDrownd/b/a CrownCafeteria,etc.,135'NLRB '11831S Cf.Retail Clerks Union Local324,at at. (Barker Bros. Corp. andGold's,Inc.),138NLRB478;SanDiegoCounty Waiters and Bartenders Union Local 500, etc(Joe Hunt'sRestaurant),138 NLRB 470. UNITED ASSN., PLUMBING & PIPEFITTING, LOCAL 5624818(b)(7)(C).Moreover, the record clearly discloses that an effect of the picketingwas to induce employees not to deliver materials and equipment to the project,14that suppliers of Foor and truckers failed to fulfill their contracts with the Companybecause they either could not or would not cross the picket line, that as a conse-quence, Foor was compelled to resort to various expedients to get its materials andequipment to the jobsite, and the completion of Foor's contract with Panhandlewas delayed for about 1 month.Under all these circumstances, I conclude thatRespondent's picketing materially interfered with and delayed Foor's completion ofits contract.15Accordingly, I conclude that in the light of this "effect of such picket-ing," itisnot protected by the second proviso, even if otherwise regarded as"informational." 16For all the foregoing reasons, I find and conclude that by picketing Foor'sCentralia jobsite on and after August 27, Respondent engaged in unfair labor prac-ticeswithinthemeaningof Section 8(b)(7)(C) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Foor described in section I, above, have a close, in-timate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in,the case, I make the following:CONCLUSIONS OF LAW1.United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO, Local Union No.562, is a labor organization within the meaning of Section 2(5) of the Act.2.By picketing the Centralia,Missouri,project of Foor Engineering Companysince August 27, 1962, with an object of forcing or requiring Foor to recognize orbargain with the Respondent as the representative of its pipefitters and welders,and of forcing and requiring the employees of Foor to accept or select the Respond-ent as their collective-bargaining representative, although the latter was not thencertified as the representative of said employees and did not file a petition under Sec-tion 9(c) of the Act within 30 days from the commencement of said picketing, theRespondent has engaged in unfair labor practices within the meaning of Section8(b)(7)(C) of the Act,affecting commerce within the meaning of Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, United Associationof Journeymen and Apprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, Local Union No. 562, its officers,agents,representatives,successors,and assig'ns,^shall:I.-Cease and desist -from picketing, or causing to be picketed, or threatening topicket or cause to be picketed, Foor Engineering Company, where an object thereofis forcing or requiring said employer to recognize or bargain with Respondent, or'any other labor organization, as the bargaining representative of Foor's employees,"As noted above, Seaton testified that he received reports from the pickets that sometrucks came up to the picket line but did not enter the project.15,CfBarker Bros. Corp. and Cold's,Inc., supra.16 In view of the foregoing, I regard it unnecessary to consider the effect of the changedlanguage of the picket sign.See footnote 12,supra.record that the change in the language of the picket signs was based on any change in theobject of the Union's picketing. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDor forcing or requiring the employees of Foor to accept or select Respondent, orsuch other labor organization, as their collective-bargaining representative.2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a) Post at its business offices, meeting halls, and all other places where noticestomembers are customarily posted, copies of the attached notice marked "Appen-dix." 17Copies of said notice, to be furnished by the Regional Director for theSeventeenth Region, shall after being duly signed by a representative of the Re-spondent, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members and employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Furnish to the Regional Director for the Seventeenth Region, signed copiesof said notice for posting by Foor Engineering Company, if willing, in places wherenotices to employees are customarily posted.Copies of said notice, to be furnishedby the Regional Director shall, after being signed by the Respondent, be forthwithreturned to the Regional Director for disposition by him.(c)Notify the Regional Director for the Seventeenth Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps it has taken to comply herewith.1811 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" In the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals,Enforcingan Order" shall be substituted for the words "A Decisionand Order."18 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS AND TO ALL EMPLOYEES OF FOOR ENGINEERING COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby give notice that:WE WILL NOT picket, or cause to be picketed, or threaten to picket or causeto be picketed, Foor Engineering Company, where an object thereof is forcingor requiring said employer to recognize-or bargain with us or any other labororganization as the bargaining representative of any of its employees,or forc-ing or requiring the employees of Foor Engineering Company to accept orselect us or any other labor organization as their collective-bargaining repre-sentative, in violation of Section 8(b)(7)(C) of the Act.UNITED ASSOCIATION OF JOURNEYMEN AND AP-PRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITED STATES AND CANADA,AFL-CIO, LOCAL UNION, No. 562,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees or members may communicate directly with the Board's RegionalOffice, 1200 Rialto Building, 906 Grand Avenue, Kansas City, Missouri, 64106,Telephone No. Baltimore 1-7000, Extension 731, if they have any questions con-cerning this notice or compliance with its provisions.